IN THE UNITED STATES COURT OF APPEALS

                                  FOR THE FIFTH CIRCUIT
                                                 _______________

                                                   m 01-20685
                                                 _______________




                                       UNITED STATES OF AMERICA,

                                                                    Plaintiff-Appellee,

                                                      VERSUS

                                                SEAN BOB REED,

                                                                    Defendant-Appellant.



                                         _________________________

                                Appeal from the United States District Court
                                    for the Southern District of Texas
                                           (m H-00-CR-481-1)
                                     _________________________

                                                  August 14, 2002


Before DAVIS, JONES, and SMITH,                             On appeal, he raises issues regarding his com-
  Circuit Judges.                                           petency to stand trial and to face sentencing.
                                                            As part of his argument, he asserts that his
PER CURIAM:*                                                guilty plea was not knowing and voluntary and
                                                            that the court should have asked open-ended
   Sean Reed pleaded guilty of bank robbery.                questions, instead of just yes-or-no questions,
                                                            in an effort better to ascertain his competency.
   *
      Pursuant to 5TH CIR. R. 47.5, the court has deter-       We have reviewed the briefs, the record,
mined that this opinion should not be published and is
                                                            and the applicable law and have heard the
not precedent except under the limited circumstances
set forth in 5TH CIR. R. 47.5.4.                            arguments of counsel. We conclude that the
district court properly found Reed competent
and that there was no error in the court’s other
rulings. In any event, the standard of review
for a competency determination is highly def-
erential, and the rulings here are easily pro-
tected by that standard.

   The judgments of conviction and sentence
are AFFIRMED.




                                                   2